OPINION
EVELYN V. KEYES, Justice.
Appellant, H20 Solutions, Ltd. (“H20 Solutions”), sued appellees, PM Realty Group LP and its general partner, Provident Investor Group, GP, LLC (collectively, “PM Realty”), for breach of contract, quantum meruit, fraud, and negligent misrepresentation arising out of an agreement to provide remediation services in the aftermath of Hurricane Ike. The trial court rendered summary judgment in favor of PM Realty on all claims except for H20 Solutions’ negligent misrepresentation claim, which H20 Solutions subsequently nonsuited. On appeal, H20 Solutions contends that (1) the trial court erred in rendering summary judgment because PM Realty failed to conclusively establish its right to judgment as a matter of law; (2) the trial court erred in relying on a written agreement between the parties that was not a valid contract and that only addressed future work to be performed; (3) a material fact issue exists concerning which agreement is the operative agreement between the parties; (4) the trial court erroneously failed to strike a document that was not properly authenticated; and (5) the trial court prematurely rendered summary judgment on its quantum meruit, fraud, and negligent misrepresentation claims. PM Realty responds that H20 Solutions seeks to recover from it under a contract or in quantum meruit, but that H20 Solutions judicially admitted that it performed the work at issue in this dispute pursuant to a different contract with different parties, under which H20 Solutions recovered a settlement award for the same work performed, precluding it from recovering damages from PM Realty.
We agree with PM Realty and affirm the summary judgment in its favor.
Background
PM Realty provides property management services to the owners of two office buildings located at 1100 NASA Parkway and 1110 NASA Parkway in Houston (collectively, “the Properties”). The Properties are owned by B & R 1100 NASA Parkway Owner, LP, B & R 1100 NASA Parkway GP, Inc., B & R 1110 NASA Parkway Owner, LP, and B & R 1110 NASA Parkway GP, Inc. (collectively, “the B & R Entities”). H20 Solutions is a remediation company that handles, among other things, water-damage restoration, cleanup, and mitigation services.
Hurricane Ike made landfall in the greater-Houston area on September 13, 2008. The Properties were among those in the region that suffered extensive damage as a result. On September 18, 2008, Chuck Deaton with Paramount Insurance Repair Service (“Paramount”) informed Matt Burk, H20 Solutions’ president, that *610the Properties needed remediation services. Later that day, Burk met with Deaton and David Morris, PM Realty’s construction manager, to inspect the Properties and determine what services needed to be provided. Both buildings required generators, and the entire 60,000-square-foot building at 1110 NASA Parkway required substantial “drying and dehumidifi-cation control.”
Burk later averred that, on September 19, 2008, he and Morris “negotiated and agreed to the essential terms of the contract, which included scope and price.” The B & R Entities’ insurance carrier, Travelers Indemnity Company, allegedly approved the terms of this agreement later that day.
The next morning, September 20, 2008, Burk sent Morris the following e-mail:
Per our conversation, I am sending this e-mail to define the specifications of our proposal. Our proposal has been stated with a not to exceed figure of $6.50 per sq. ft. This allowance will include equipment, labor, and materials for the following:
2 — 5000 CSM Desiccants
60 — Air Movers
Up to 30 LGR Dehumidifiers
Antimicrobial
Wall Venting (drill holes)
The estimated time for this project will be 7 — 10 days. In the event that the project goes the full 10 days, the sq. ft. price will not be exceeded.
The price per sq. ft. does not include the generator or the fuel for the generator.
In the event that more demolition is required, the scope of demolition will be defined and agreed upon prior to commencement.
I have attached an Authorization to Perform Services for your review. This document will need to be signed prior to beginning the project. Also, I have attached a copy of our Insurance.
Shortly after sending this e-mail, Burk sent Morris another e-mail with a document entitled “Authorization to Perform Services and Direction of Payment” attached. This form document, which did not include any information pertinent to this particular project, generally authorized H20 Solutions to “perform any and all necessary cleaning and/or restoration services.” According to Burk, he and Morris agreed that the “total remediated square-footage used for purposes of the ‘not to exceed $6.50 per square foot’ pricing agreement was 60,000,” that generators and fuel were not included in that cost, and that the “pricing agreement for the generators and fuel was H20’s cost plus overhead and profit.”
Burk averred that he subsequently spoke on the phone with Morris, and Morris agreed that “the scope and pricing detailed in the [first e-mail Burk sent earlier that morning] accurately reflected [their] agreement.” Burk asked Morris if he had signed the authorization form, and Morris responded that he had not because he was unable to print the document. Morris told Burk that “he would execute [the forms] and return them to [Burk] as soon as practicable, but due to the rapidly deteriorating condition of the NASA Properties it was imperative for H20 to begin working.” It is thus undisputed that H20 Solutions began remediation work on the Properties without having a signed authorization form.
H20 Solutions substantially completed remediation services on the Properties on September 26, 2008, and started removing its equipment. That day, Burk, Morris, and David Acosta, an industrial hygienist, met concerning the indoor air quality levels at 1110 NASA Parkway. Acosta informed *611Burk and Morris that the air quality was at dangerous levels and that H20 Solutions needed to place additional air scrubbers throughout the building. Burk and Morris discussed this recommendation, and Morris authorized this additional work even though Burk informed him that it would be an additional cost. These additional air scrubbers remained in 1110 NASA Parkway until November 3, 2008.
On September 29, 2008, PM Realty presented Burk with copies of two Limited Scope Service Agreements (“LSSAs”), one for each of the Properties. According to Burk, Melinda Greeson, a property manager at PM Realty, informed him that “signing the [LSSAs was] a mere formality to receive payment, and, if [he] did not sign the [LSSAs], H20 would not be paid for its work.” Burk averred that he believed that the LSSAs were vendor agreements for future work because H20 Solutions had already completed the majority of the work at the Properties. Burk averred that no purchase orders were attached to the LSSAs that he executed, and he later averred that he did not receive any purchase orders from PM Realty except through the discovery process.
The opening paragraph of the LSSA for 1100 NASA Parkway provided that the agreement was made “as of the 26th day of September, 2008, by and between PM Realty Group, L.P. as agent for B & R 1100 Nasa Parkway Owner, LP (“Owner”) ... and H20 Solutions (“Contractor”) .... ” This document identified PM Realty as “Manager” and included a provision acknowledging that PM Realty was “acting solely as an agent on behalf of Owner in executing and carrying out the terms of this Agreement and that [PM Realty] assumes no liability whatsoever for the payments required under this Agreement or for any of its terms.” The LSSA included the following recital: “Contractor desires to perform the services hereinafter described for the Project and Owner desires to engage Contractor to perform such services.” Under a section entitled “Services to be Performed,” the LSSA provided that “Contractor shall perform the professional services described on Exhibit A attached hereto (the “Services”). The Services will be performed in a first-class manner, to the satisfaction of Owner and within the time period specified in said Exhibit A.” Exhibit A stated:
1. SCOPE OF SERVICES
Contractor shall provide miscellaneous services on an as-needed basis as determined by Owner and/or Manager [PM Realty]. Scope of services shall be further outlined through the issuance of a Purchase Order by Manager at the time services are desired
2. TIME PERIOD FOR SERVICES
Contractor shall perform said services in a reasonable time period as mutually agreed upon by Owner and/or Manager and Contractor
3. WARRANTIES
Contractor shall guarantee and warranty said services for materials and workmanship for a period of one (1) year following completion and acceptance of said work by Owner and/or Manager.
The LSSA also contained a merger clause stating, “All previous oral or written promises and agreements relating to the subject matter of this Agreement are hereby superseded, it being expressly agreed that the terms and provisions of this Agreement shall constitute the full and complete agreement between Owner and Contractor.” The LSSA for 1110 NASA Parkway was substantively identical.
On November 11, 2008, Burk e-mailed Morris an invoice totaling $796,642.39 for the work completed at the two Properties. Morris responded with several concerns, including the fact that the invoice “does *612not list the Client [the B & R Entities] as the building Owner per the Limited Scope Service Agreement,” and requested that Burk correct the enumerated problems and submit a corrected invoice. H20 Solutions issued a new invoice to “B & R 1100 NASA Parkway Owner, L.P. c/o P.M. Realty Group.”
When PM Realty and the B & R Entities still failed to pay H20 Solutions, H20 Solutions filed affidavits claiming a mechanic’s and materialman’s lien on each of the Properties. In the affidavit for 1100 NASA Parkway, Burk acknowledged that the B & R Entities, and not PM Realty, owned the Properties. He also averred, “[H20 Solutions] furnished the above-described labor and materials pursuant to an agreement with the Owner, B & R 1100 NASA Parkway Owner, LP ... by and through B & R 1100 NASA Parkway Owner, LP’s agent PM Realty Group, L.P. .... ” Burk included substantially similar statements in the affidavit for 1110 NASA Parkway.
H20 Solutions filed suit against the B & R Entities, PM Realty, and Provident Investor Group for breach of contract, quantum meruit, tortious interference with contract, and negligent misrepresentation. H20 Solutions alleged that it had a contract with the B & R Entities and that it performed the remediation services at the Properties pursuant to that contract. H20 Solutions asserted its breach of contract and quantum meruit claims against the B & R Entities and its tortious interference and negligent misrepresentation claims PM Realty. H20 Solutions sought recovery of $799,965.48: $114,934.72 for the work completed at 1100 NASA Parkway and $685,034.76 for the work completed at 1110 NASA Parkway. H20 Solutions attached Burk’s affidavits claiming mechanic’s and materialman’s liens to its original petition.
H20 Solutions moved for partial summary judgment against the B & R 1100 Entities on June 10, 2010. In this motion, H20 Solutions again argued that it had entered into a contract with the B & R Entities to perform remediation services at the Properties. H20 Solutions attached, as summary judgment evidence, an affidavit from Burk, in which he averred that H20 Solutions entered into a written contract with the B & R Entities on September 26, 2008, to perform remediation services and that “H20 furnished the work to the Project pursuant to the terms of the written agreement with B & R 1100 .... ”
H20 Solutions settled its claims with the B & R Entities in December 2010. H20 Solutions released the B & R Entities “from all obligations owing pursuant to those certain Limited Scope Services Agreements both dated September 26th, 2008 (the “Agreements”), by and between, inter alia, certain of the Releasees and H20” in exchange for a payment of $380,000.1 The B & R Entities also assigned to H20 Solutions any claims that they had against their insurance carrier, Travelers Indemnity Company, for coverage and payment relating to the work completed at the Properties. H20 Solutions later collected $200,000 from Travelers.
In its third amended petition, filed several months after it had settled with the B & R Entities, H20 Solutions alleged that it had entered into two separate contracts *613with PM Realty “for the furnishing by H20 of water and storm damage clean up and restoration services .... ” H20 Solutions alleged that it first learned of the existence of the B & R Entities and of PM Realty’s status as the B & R Entities’ agent at the time it was asked to execute the LSSAs. It also alleged, “The LSSAs are void and unenforceable as they fail for lack of consideration and non-compliance with their terms. Specifically, at the time H20 executed the [LSSAs] H20 had fully completed and furnished the Work to the Projects.” H20 Solutions alleged that PM Realty breached the contracts with H20 Solutions when it refused to pay H20 Solutions for the work performed at the Properties. This was the first petition in which H20 Solutions asserted that the LSSAs were unenforceable and the first petition in which it asserted breach of contract claims against PM Realty.2
On February 17, 2012, PM Realty moved for traditional summary judgment on all of the claims asserted against it except for H20 Solutions’ negligent misrepresentation claim. PM Realty argued that no enforceable contract existed between the parties because the parties did not agree on essential terms such as price. Specifically, it argued, “Because H20 thus started work on the project without first confirming the entity that would pay for their work, pricing for some of their work, the owner of the remediated Properties, and other essential terms to this transaction, the parties failed to reach any oral agreement regarding all essential terms of H20’s work at the Properties.” PM Realty also argued that no enforceable oral contract existed because the alleged oral contract was “premised on an alleged promise to make a future contract.” It pointed out that Burk’s first e-mail to Morris on September 20, 2008, stated that H20 Solutions would not begin work until PM Realty executed the work authorization form, and Morris testified in his deposition that he expected H20 Solutions to sign the LSSAs that PM Realty would generate for each of the Properties.
PM Realty also argued that H20 Solutions could not recover for breach of an oral contract because the LSSAs, which H20 Solutions had admitted on several occasions were valid, superseded any prior oral promises that PM Realty had made. PM Realty pointed to four instances in which Burk had acknowledged in a sworn statement that the LSSAs were valid and that H20 Solutions had performed its work at the Properties pursuant to its contracts with the B & R Entities.3 It argued that, because of these judicial admissions, H20 Solutions was “bound by the terms of the LSSAs” and prohibited from arguing that the LSSAs were unenforceable. PM Realty also argued that these statements that H20 Solutions entered into LSSAs with the B & R Entities “are contrary to H20’s claim that it entered into a contract[ ] directly with PM *614Realty for the work at the Properties .... ” PM Realty further argued that both LSSAs contain integration clauses, and, thus, “H20’s execution of the LSSAs presumes that all prior negotiations and agreements related to the transaction have been merged into these agreements.”
PM Realty also argued that the existence of the LSSAs barred H20 Solutions’ claims for quantum meruit and promissory estoppel. It also argued that H20 Solutions could not maintain its quantum meru-it and theft of services claims against PM Realty because the remediation services that it provided were provided for the benefit of the B & R Entities, not PM Realty. Finally, it argued that H20 Solutions’ fraud claim lacked merit because any alleged oral misrepresentations made by PM Realty were contradicted by the express terms of the LSSAs and thus could not support a fraudulent inducement claim.
As part of its summary judgment evidence, PM Realty attached the business-records affidavit of Melinda Greeson, one of its senior property managers. She averred that, as a senior property manager, she had care, custody, and control over the documents that PM Realty generated as part of its duties managing the Properties, including “any contracts for repairs at the Properties, correspondence between building contractors and PM Realty employees regarding the Properties, and other documents.” Greeson attached several documents to her affidavit, including email correspondence between Burk and Morris and the two LSSAs.
Both of the LSSAs that PM Realty submitted as summary judgment evidence had purchase orders attached to them. The purchase orders stated “Specifications Attached” under “Description” of services provided and were followed by a typed page that stated, using the purchase order for 1100 NASA Parkway as an example,
PO # 4508-602405
H20 Solutions
and
B & R 1100 Nasa Parkway Owner, LP
Description:
Provide dry water de-humidifiers and generators as may be required to remove humidity and return environment to acceptable condition.
The cost of services performed to be determined by submittal, audit, review and approval by owner of costs incurred for actual time and materials in performing these services as submitted based upon the attached unit cost sheet.
The “Not to Exceed” estimate for performing these services is mutually agreed not to exceed $6.50 per square foot of damaged and re-mediated area.
The purchase order for 1110 NASA Parkway was substantially identical. The issue date on these purchase orders is illegible in the appellate record.
H20 Solutions objected to the authenticity of the LSSAs and the associated purchase orders. It argued that Greeson lacked the personal knowledge to authenticate the purchase orders and the LSSAs because she had testified in her deposition, an excerpt of which was attached to H20 Solutions’ summary judgment response, that she did not know who at PM Realty had created these documents. H20 Solutions also argued that the purchase orders could not be authenticated because no one at PM Realty knew who created the purchase orders, PM Realty did not have the original purchase orders, and the purchase orders were dated eleven days before the associated LSSAs, and, as a result, their “method or circumstances of preparation indicate lack of trustworthiness.” H20 Solutions also objected to PM Realty’s use of the settlement agreement between H20 Solutions and the B & R Entities on the *615ground that the agreement was used to “prove liability for or invalidity of the claim or its amount” in violation of Texas Rule of Evidence 408.
H20 Solutions argued that Burk and Morris orally agreed to the essential terms of the contract, including the scope of the work and the price, on September 19, 2008. Burk memorialized this oral agreement in two e-mails sent to Morris the next morning, and Morris agreed that he would sign the work authorization form sent to him in one of the e-mails. H20 Solutions argued that, “based on Mr. Morris[’] representations that they had reached an agreement regarding scope and price for H20’s services and that he would sign H20’s Work Authorizations, H20 immediately began providing its remediation services and equipment .It contended that Burk signed the LSSAs on September 29, 2008, after H20 Solutions had completed most of the work at the Properties, because he was informed by Greeson that signing the LSSAs was “a mere formality to receive payment.” Burk averred that no purchase orders were attached to the LSSAs that he signed on behalf of H20 Solutions, nor did he ever receive any purchase orders from PM Realty. H20 Solutions also argued that PM Realty never disclosed that it was acting in an agency capacity and that Burk at all times believed that he was contracting with PM Realty, not the B & R Entities.
H20 Solutions further argued that it had not made any judicial admissions that the LSSAs were binding and valid contracts governing its work at the Properties because none of the alleged admissions were conclusive. It also contended that the “LSSAs fail as contracts because they are unsupported by consideration. The LSSAs are dated September 26, 2008. H20 completed its drying work on the project before this date.” H20 Solutions argued that, even if the LSSAs were valid, the merger clause contained within the LSSAs “would not apply to H20’s prior contract with PM Realty” because the LSSAs “are contracts only between H20 and the B & R entities.”
H20 Solutions also argued that, if no contract existed with PM Realty, it could recover under quantum meruit, because it furnished valuable services to PM Realty “because [the remediation services] allowed PM Realty to fulfill its contractual obligations to the B & R entities.” It also argued that its fraud claim was “based on PM Realty’s fraud in inducing H20 into signing the LSSAs by misrepresentations and subsequent forgery of Purchase Orders to complete the LSSA contracts.” According to H20 Solutions, the correspondence between Burk and Morris established a valid contract, but the method of executing this contract was against “company protocol” and left PM Realty liable to H20 Solutions. PM Realty then “tricked” H20 Solutions into signing the LSSAs, which were “insufficient as contracts because they did not contain the specific terms of H20’s work on the job,” and created “false and back-dated purchase order documents to make it appear that PM Realty had issued purchase orders pursuant to the LSSA agreements, thereby creating apparently valid contracts.” H20 Solutions produced no evidence, aside from its argument in its summary judgment response, to support its contention that PM Realty forged the purchase orders attached to the LSSAs.
On March 30, 2012, the trial court overruled H20 Solutions’ objections to Gree-son’s affidavit and rendered summary judgment in favor of PM Realty. H20 Solutions then non-suited its remaining claim for negligent misrepresentation. H20 Solutions moved for a new trial, and *616the trial court denied this motion. This appeal followed.
Standard of Review
We review de novo the trial court’s ruling on a summary judgment motion. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex.2009). To prevail on a traditional summary judgment motion, the movant must establish that no genuine issues of material fact exist and that it is entitled to judgment as a matter of law. Tex.R. Civ. P. 166a(c); Little v. Tex. Dep’t of Criminal Justice, 148 S.W.3d 374, 381 (Tex.2004). When a defendant moves for summary judgment, it must either: (1) disprove at least one essential element of the plaintiffs cause of action, or (2) plead and conclusively establish each essential element of its affirmative defense, thereby defeating the plaintiffs cause of action. Cathey v. Booth, 900 S.W.2d 339, 341 (Tex.1995).
If the movant meets its burden, the burden then shifts to the nonmovant to raise a genuine issue of material fact precluding summary judgment. See Centeq Realty, Inc. v. Siegler, 899 S.W.2d 195,197 (Tex.1995). The evidence raises a fact issue if reasonable and fair-minded jurors could differ in their conclusions in light of all of the summary judgment evidence. See Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex.2007) (per cu-riam). To determine if the nonmovant has raised a fact issue, we view the evidence in the light most favorable to the nonmovant, crediting favorable evidence if reasonable jurors could do so, and disregarding contrary evidence unless reasonable jurors could not. See Fielding, 289 S.W.3d at 848 (citing City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex.2005)). We indulge every reasonable inference and resolve any doubts in the nonmovant’s favor. See Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex.2002) (citing Sci. Spectrum, Inc. v. Martinez, 941 S.W.2d 910, 911 (Tex. 1997)).
Judicial Admissions Concerning Contract with B & R Entities
In its first issue, H20 Solutions contends that PM Realty failed to conclusively establish its right to judgment as a matter of law. In its second issue, H20 Solutions contends that the trial court erred in giving the LSSAs conclusive effect because the LSSAs were not enforceable and only addressed future work. In its third issue, H20 Solutions contends that it raised a fact issue precluding summary judgment because the parties presented two “materially different versions of the purported agreement between them.”
PM Realty argues that the trial court properly rendered summary judgment on H20 Solutions’ breach of contract and quantum meruit claims because H20 Solutions admitted, on multiple occasions throughout the judicial proceedings, that it completed the remediation services for the Properties pursuant to a contract with the B & R Entities, and it obtained two valuable settlement awards — from the B & R Entities and from Travelers, the B & R Entities’ insurance carrier — on the basis of these admissions. We agree with PM Realty.
Generally, a party’s pleadings do not constitute summary judgment evidence, even if sworn or verified. Khan v. GBAK Props., Inc., 371 S.W.3d 347, 356-57 (Tex.App.-Houston [1st Dist.] 2012, no pet.) (citing Laidlaw Waste Sys. (Dallas), Inc. v. City of Wilmer, 904 S.W.2d 656, 660 (Tex.1995)). A party may, however, plead itself out of court when it pleads facts that affirmatively negate its cause of action. Id. at 357 (citing Tex. Dep’t of *617Corr. v. Herring, 513 S.W.2d 6, 9 (Tex. 1974)). Under those circumstances, the pleadings of a non-movant may constitute summary judgment evidence “when they contain statements rising to the level of judicially admitting a fact or conclusion which is directly adverse to that party’s theory of defense or recovery.” Id.; Jud-win Props., Inc. v. Griggs & Harrison, 911 S.W.2d 498, 504 (Tex.App.-Houston [1st Dist.] 1995, no writ); David Gavin Co. v. Gibson, 780 S.W.2d 833, 835 (TexApp.-Houston [14th Dist.] 1989, writ denied).
Judicial admissions result “when a party makes a statement of fact which conclusively disproves a right of recovery or defense he currently asserts.” Khan, 371 S.W.3d at 357 (quoting Seminole Pipeline Co. v. Broad Leaf Partners, Inc., 979 S.W.2d 730, 740 (Tex.App.-Houston [14th Dist.] 1998, no pet.)). The elements for establishing that a statement is a judicial admission are: (1) the statement must be made in the course of a judicial proceeding; (2) it must be made contrary to an essential fact or defense asserted by the party; (3) it must be deliberate, clear, and unequivocal; (4) it cannot be destructive of the opposing party’s theory of recovery or defense; and (5) enforcing the statement as a judicial admission would be consistent with public policy. Id.; In re Spooner, 333 S.W.3d 759, 764 (Tex.App.Houston [1st Dist.] 2010, orig. proceeding) (holding that judicial admissions must be clear, deliberate, and unequivocal) (citing Regency Advantage Ltd. P’ship v. Bingo Idear-Watauga, Inc., 936 S.W.2d 275, 278 (Tex.1996)). An assertion of fact pleaded in the alternative is not a judicial admission. Holy Cross Church of God in Christ v. Wolf, 44 S.W.3d 562, 568 (Tex.2001).
Judicial admissions that are clear and unequivocal have a conclusive effect and bar the admitting party from later disputing the admitted fact. Id.; In re Spooner, 333 S.W.3d at 764 (“A judicially admitted fact is established as a matter of law, and the admitting party may not dispute it or introduce evidence contrary to it.”). “This rule is based on the public policy that it would be absurd and manifestly unjust to permit a party to recover after he has sworn himself out of court by a clear and unequivocal statement.” In re Spooner, 333 S.W.3d at 764; Bowen v. Robinson, 227 S.W.3d 86, 92 (Tex.App.Houston [1st Dist.] 2006, pet. denied); see also Pleasant Glade Assembly of God v. Schubert, 264 S.W.3d 1, 6 (Tex.2008) (“Contradictory positions taken in the same proceeding may raise issues of judicial admission but do not invoke the doctrine of judicial estoppel.”); Eckland Consultants, Inc. v. Ryder, Stilwell Inc., 174 S.W.3d 80, 87 (Tex.App.-Houston [1st Dist.] 2004, no pet.) (“The doctrine of quasi-estoppel precludes a party from asserting, to another’s disadvantage, a right inconsistent with a position previously taken by that party. This doctrine applies when it would be unconscionable to allow a party to maintain a position inconsistent with one in which it had acquiesced, or from which it had accepted a benefit.”). The party relying on its opponent’s pleadings as judicial admissions must protect its record by “objecting to the introduction of evidence contrary to that admission of fact and by objecting to the submission of any issue bearing on the fact admitted.” Houston First Am. Sav. v. Musick, 650 S.W.2d 764, 769 (Tex.1983); USAA Cnty. Mut. Ins. Co. v. Cook, 241 S.W.3d 93, 102 (Tex.App.-Houston [1st Dist.] 2007, no pet.).
Here, H20 Solutions repeatedly alleged in its original petition, filed on August 14, 2009, that it completed the remediation services at the Properties pursuant to contracts entered into with the B & R Entities, by and through their agent PM Real*618ty. For example, H20 Solutions alleged, “Plaintiff would respectfully show that it entered into agreements with [the B & R Entities], by and through their agent, Defendant PM REALTY, for the furnishing by H20 of water and storm damage clean up and restoration services (“services”) in connection with two certain construction projects .... ” It also alleged, “H20 fully performed all of its obligations pursuant to its agreements with [the B & R Entities].” H20 Solutions did not allege that the contracts entered into with the B & R Entities only governed a portion of the remediation services that it had performed, and it did not allege a breach of contract claim against PM Realty. The only claims it asserted against PM Realty in this petition were claims for tortious interference with a contract and negligent misrepresentation.4 H20 Solutions attached to its original petition two affidavits by Matt Burk claiming mechanic’s and materialman’s liens on 1100 NASA Parkway and 1110 NASA Parkway. These affidavits included the following statement: “[H20 Solutions] furnished the above-described labor and materials pursuant to an agreement with the Owner, B & R 1100 NASA Parkway Owner, LP ... by and through [the Owner’s] agent PM Realty Group, L.P.”
H20 Solutions moved for partial summary judgment against the B & R 1100 NASA Parkway entities on June 10, 2010. It contended that it performed the remediation services at the Properties pursuant to a contract with the B & R Entities. In this motion, H20 Solutions argued, “Plaintiff would respectfully show that, with respect to Defendants B & R 1100[,] Plaintiff and Defendants B & R 1100 entered into a contract for the furnishing of restoration services and related labor and materials (hereinafter referred to as the ‘Work’) in connection with a certain construction project .... ” H20 Solutions further argued, “The Plaintiff fully furnished the Work to the Project and Defendants B & R 1100 as agreed and pursuant to the terms of the contract, without complaint or rejection.”
H20 Solutions attached another affidavit by Burk to this motion. In this affidavit, Burk averred, “On or about September 26th, 2008 H20 and B & R 1100 entered into a written contract for the furnishing of restoration services and related labor and materials (hereinafter referred to as the Work’) in connection with a certain construction project .... H20 furnished the work to the Project pursuant to the terms of the written agreement with B & R 1100, without complaint or rejection by B & R 1100.”
H20 Solutions amended its petition on November 19, 2010. This petition contained substantially similar allegations to the original petition, with H20 Solutions once again alleging that it completed the work on the projects pursuant to agreements with the B & R Entities. H20 Solutions did not assert a breach of contract claim against PM Realty.
In December 2010, H20 Solutions settled its claims against the B & R Entities for $880,000. In the settlement agreement, H20 Solutions released the B & R Entities
from all obligations owing pursuant to those certain Limited Scope Services *619Agreements both dated September 26th, 2008 (the “Agreements”), by and between, inter alia, certain of the Releas-ees and H20 with respect to certain work described as emergency restoration and moisture remediation labor, materials, and services (the “Work”) performed by H20 at the properties known as 1100 and 1110 NASA Parkway, Houston, Texas 77058 (the “Properties”).
In this agreement, the B & R Entities assigned their claims against Travelers, their insurance carrier, to H20 Solutions.
H20 Solutions then filed a second amended petition on April 8, 2011. This petition contained the same factual allegations as the original petition and the first amended petition. This petition acknowledged the existence of the settlement agreement and asserted a breach of contract claim, but it asserted this claim only against Travelers, not against PM Realty. This petition continued to assert a tortious interference claim against PM Realty, alleging, “Plaintiff had a valid contract with the B & R Defendants for the Projects to furnish the services described above in Paragraph 12 of this petition. The contracts for the Projects were negotiated and obtained for the Owners of the Projects by and through their authorized agent PM REALTY.” H20 Solutions eventually recovered $200,000 from Travelers on these claims.
On July 11, 2011, H20 Solutions filed its third amended petition. This petition was the first to allege that H20 Solutions had a contract directly with PM Realty, that PM Realty breached its contract with H20 Solutions, that H20 Solutions was unaware that the B & R Entities owned the Properties until it was presented with the LSSAs, and that the LSSAs were unenforceable.
H20 Solutions filed its fourth amended petition, its live pleading, on January 13, 2012, and asserted claims solely against PM Realty and Provident Investor Group. It again asserted a breach of contract claim against PM Realty, alleging, “Plaintiff would respectfully show that it entered into a contract and/or contracts (the ‘Contracts)’) with Defendant PM REALTY for the furnishing by H20 of water and storm damage clean up, restoration services, generators, and related labor and materials (the ‘Work’) in connection with two certain construction projects .... ”
In its summary judgment motion, PM Realty challenged H20 Solutions’ attempt to disavow the LSSAs by arguing that H20 Solutions had judicially admitted, through Burk’s three affidavits and the settlement agreement with the B & R Entities, that the work that H20 Solutions had performed at the Properties was governed by a written contract with the B & R Entities. It attached all of these documents as summary judgment evidence. It also pointed out that H20 Solutions obtained a settlement agreement from the B & R Entities and Travelers on the basis that it and the B & R Entities had a valid contract governing the work performed. Thus, PM Realty contended that H20 Solutions could not, at this point in the litigation, argue that it contracted directly with PM Realty and that this contract actually governed the work performed at the Properties instead of its contract with the B & R Entities.
The statements contained in Burk’s affidavits were made in the course of judicial proceedings, were contrary to a fact now asserted by H20 Solutions, namely, that H20 Solutions performed the work at the Properties pursuant to a contract made directly with PM Realty, were deliberate, clear, and unequivocal, and were not destructive of PM Realty’s defense. See Khan, 371 S.W.3d at 357 (stating requirements to establish that statement constitutes judicial admission).
*620H20 Solutions contends that these statements are not “deliberate, clear, and unequivocal,” and, thus, do not constitute judicial admissions, because they are contradicted by the allegations in its fourth amended petition. H20 Solutions is correct in acknowledging that its fourth amended petition asserts facts contrary to those it had asserted for the first two years of this litigation, but this fact does not destroy PM Realty’s ability to rely on these statements as judicial admissions because PM Realty challenged these contrary factual assertions in its summary judgment motion. See Houston First Am. Sav., 650 S.W.2d at 769 (holding that party relying on opposing party’s statements in pleadings as judicial admissions must “protect [its] record” by objecting to evidence contrary to that factual admission). Moreover, at the time Burk made the affidavits at issue, he clearly and unambiguously stated that H20 Solutions performed its work at the Properties pursuant to a written contract with the B & R Entities. He did not state in any of these affidavits that H20 Solutions had a contract directly with PM Realty or that H20 Solutions performed its obligations at the Properties pursuant to a contract with PM Realty. H20 Solutions may have later contradicted Burk’s affidavits with the allegations in its fourth amended petition, but Burk’s statements themselves, relied upon by PM Realty, deliberately, clearly, and unequivocally admitted that H20 Solutions performed the work on the Properties pursuant to an agreement with the B & R Entities.
The final element for establishing that statements constitute judicial admissions is that enforcing the statement as a judicial admission “would be consistent with public policy.” Khan, 371 S.W.3d at 357. Relying on its initial position that it had performed the remediation services under a contract with the B & R Entities, H20 Solutions obtained a $380,000 settlement from the B & R Entities, as well as an assignment of the B & R Entities’ rights to payment from Travelers, its insurance carrier. After it secured this settlement, H20 Solutions changed its position to argue that the LSSAs, the very contracts that had formed the basis for the settlement agreement, were unenforceable and that it had directly contracted with PM Realty. By admitting that it performed all of the work at issue on the Properties pursuant to a written contract with the B & R Entities and obtaining a settlement award from those entities based on that written contract, H20 Solutions negated its later claim that it never had a valid contract with the B & R Entities but instead performed the work at the Properties pursuant to an oral contract with PM Realty. These two positions are contradictory and inconsistent and cannot both be maintained.
We conclude, under these factual circumstances, that it would be unjust to allow H20 Solutions to disavow a contract that it had previously asserted with one group of entities and then proceed to recover for the same work from a different party under a different contract when it had used the first asserted contract to obtain a valuable settlement award. See id. (“The public policy concerning judicial admissions is that it would be unjust to permit a party to recover after he has sworn himself out of court by a clear, unequivocal statement.”); see also Schubert, 264 S.W.3d at 6 (noting that “essential function” of related doctrine of judicial estoppel “is to prevent the use of intentional self-contradiction as a means of obtaining unfair advantage”).
We therefore conclude that the statements in Burk’s affidavits that H20 Solutions performed the work at the Properties pursuant to written contracts with the B & R Entities constitute judicial admis*621sions. See Khan, 871 S.W.3d at 357. As such, these admissions prohibited H20 Solutions from asserting that a different contract with a different party governed the work that it had performed at the Properties. See Wolf, 44 S.W.3d at 568 (holding that judicial admissions bar party from later disputing admitted fact). H20 Solutions’ judicial admissions establish that it performed the work at the Properties pursuant to a contract with the B & R Entities, not pursuant to a contract with PM Realty. Thus, the trial court correctly concluded that PM Realty had conclusively established that it did not have a valid contract with H20 Solutions. As a result, PM Realty conclusively established that H20 Solutions could not recover from it in contract, and the trial court correctly rendered summary judgment in favor of PM Realty on H20 Solutions’ breach of contract claim.5 See Triton 88, L.P. v. Star Elec., L.L.C., 411 S.W.3d 42, 56 (TexApp.-Houston [1st Dist.] 2013, no pet.) (stating that, to prevail on breach of contract claim, plaintiff must prove, among other elements, existence of valid contract).
We overrule H20 Solutions’ first, second, and third issues.
Admission of Melinda Greeson’s Affidavit and the LSSAs
In its fourth issue, H20 Solutions contends that the trial court abused its discretion when it declined to exclude the business-records affidavit of Melinda Gree-son, which PM Realty had used to authenticate the LSSAs. H20 Solutions contends that because Greeson’s affidavit could not properly authenticate the LSSAs, the LSSAs were not properly before the trial court and that the trial court should have denied PM Realty’s summary judgment motion.
The decision to admit or exclude evidence is “a matter committed to the trial court’s sound discretion.” Interstate Northborough P’ship v. State, 66 S.W.3d 213, 220 (Tex.2001); see also In re J.P.B., 180 S.W.3d 570, 575 (Tex.2005) (“We review a trial court’s decision to admit or exclude evidence for an abuse of discretion.”). The trial court abuses its discretion when it acts without reference to any guiding rules or principles. Garcia v. Martinez, 988 S.W.2d 219, 222 (Tex.1999) (citing Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex.1985)). We must uphold the trial court’s evidentia-ry ruling if there is any legitimate basis for the ruling. Owens-Coming Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998); D & M Marine, Inc. v. Turner, 409 S.W.3d 693, 699 (Tex.App.-Houston [1st Dist.] 2013, pet. denied). Even if the trial court erroneously admitted improper evidence, to warrant reversal the complaining party must demonstrate that the error probably resulted in an improper judgment, which generally requires a showing that the judgment turned on the particular evidence in question. Ortega v. Cach, LLC, 396 S.W.3d 622, 629 (Tex.App.-Houston [14th Dist.] 2013, no pet.) (citing Interstate Northborough P’ship, 66 S.W.3d at 220).
The requirement of authentication as a condition precedent to admissibility of evidence may be satisfied by “evidence sufficient to support a finding that the matter in question is what its proponent claims.” Tex.R. Evid. 901(a); In re J.P.B., 180 S.W.3d at 575; Concept Gen. Contracting, Inc. v. Asbestos Maint. Servs., Inc., 346 S.W.3d 172, 180 (Tex.App.-Amarillo 2011, *622pet. denied) (“Evidence is authenticated by proof that the challenged evidence is what its proponent claims it to be.”). A proponent of evidence is not required bring forth “[e]xtrinsic evidence of authenticity as a condition precedent to admissibility” for business records accompanied by an affidavit that complies with Rule of Evidence 902(10). See Tex.R. Evid. 902(10) (providing types of evidence that are self-authenticating).
H20 Solutions argues that the trial court should have determined that Gree-son could not authenticate the LSSAs and their attached purchase orders, and thus should not have considered the LSSAs as summary judgment evidence, because Greeson testified in her deposition that she did not know who created the LSSAs and the purchase orders, and she therefore could not testify that the LSSAs were made by, or from information transmitted by, a person with knowledge.
Rule 902(10)(b), which provides an example of an affidavit that a person may use to authenticate a business record, does not require the affiant to identify the particular person who originally created the business record in order to satisfy the authentication predicate. See id. 902(10)(b) (providing that “affidavit which substantially complies with the provisions of this rule shall suffice” to authenticate business record). Rule 902(10)(b) suggests the following to include in the business records affidavit:
I am the custodian of the records of _Attached hereto are_pages of records from_These said _ pages of records are kept by _ in the regular course of business, and it was in the regular course of business of_for an employee or representative of_, with knowledge of the act, event, condition, opinion, or diagnosis, recorded to make the record or to transmit information thereof to be included in such record; and the record was made at or near the time or reasonably soon thereafter. The records attached hereto are the original or exact duplicates of the original.
Id. (emphasis added); Simien v. Unifund CCR Partners, 321 S.W.3d 235, 240 (Tex. App.-Houston [1st Dist.] 2010, no pet.). Testimony by a witness or affiant identifying the exhibits as the business records of the proponent of the evidence “is sufficient evidence to satisfy the authentication requirement of Rule 901(a), regardless of whether [the witness] had personal knowledge of the contents of this evidence.” See Concept Gen. Contracting, 346 S.W.3d at 181; see also Kirwan v. City of Waco, 249 S.W.3d 544, 549 (Tex.App.-Waco 2008) (holding, in case involving authentication of photographs, that Rule 901 does not require that affiant take photographs, observe their making, or know when photographs were taken; instead, “[a]ll that is necessary is testimony from a witness with personal knowledge that the photographs accurately depict what they are ‘claimed to be’ ”), rev’d on other grounds, 298 S.W.3d 618 (Tex.2009).
Here, Melinda Greeson averred that she is a senior property manager at PM Realty, and, as such, she has “custody, care and control over the documents that PM Realty generated as part of its business in managing the properties on behalf of’ the B & R Entities. She stated that these records include “PM Realty’s management contracts for the Properties, any contracts for repairs at the Properties, correspondence between building contractors and PM Realty employees regarding the Properties, and other documents.” She further averred,
These records are kept by PM Realty in the regular course of business, and it was the regular course of business for *623an employee of PM Realty, with personal knowledge of the events recorded therein to make such records or transmit information to be included in such records. The records are made at or near the time the events recorded therein occurred. The records attached are exact duplicates of the originals.
Greeson averred that Exhibit E “is a true and correct copy of the Limited Scope Service Agreement between H20 Solutions, Ltd. and B & R 1100 NASA Parkway Owner, L.P. for certain services at the 1100 NASA Parkway property” and that Exhibit F “is a true and correct copy of the Limited Scope Service Agreement between H20 Solutions, Ltd. and B & R 1110 NASA Parkway Owner, L.P. for certain services at the 1110 NASA Parkway property.”
Greeson’s affidavit “substantially complies with” the example affidavit set out in Rule 902(10)(b). See Tex.R. Evid. 902(10)(b). She averred that the attached records, which included both LSSAs, were kept by PM Realty in the regular course of its business, that it was in the regular course of business for an employee of PM Realty who had knowledge of the relevant information to make the records, that the records were made at or near the time of the events recorded, and that the records were exact duplicates of the originals. This is all of the information that is required under Rule 902(10)(b).6 See id. Greeson’s affidavit testimony is evidence that Exhibits E and F are what PM Realty claims them to be, namely, the LSSAs that H20 Solutions entered into with the B & R Entities. See Tex.R. Evid. 901(a) (“The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.”); Concept Gen. Contracting, 346 S.W.3d at 181 (“Coiner’s testimony that the evidence accurately portrays what AMS claims it portrays, which is the records and photographs from the BW project that were compiled during work on the project, is sufficient evidence to satisfy the authentication requirement of Rule 901(a), regardless of whether Coiner had personal knowledge of the contents of this evidence.”).
We therefore conclude that Greeson’s affidavit properly authenticated PM Realty’s Exhibits E and F to its summary judgment motion — the LSSAs entered into between H20 Solutions and the B & R Entities.7 We hold that the trial court did not abuse its discretion in admitting Gree-son’s affidavit and the LSSAs and their *624attached purchase orders as summary judgment evidence.
We overrule H20 Solutions’ fourth issue.
H20 Solutions’ Remaining Claims
H20 Solutions also argues that because a fact finder has not “determined the factual issues relating to the contractual relationship between H20 and PM Realty,” the trial court prematurely rendered summary judgment on its claims for quantum meruit, fraud, and negligent misrepresentation.8

A. Quantum Meruit

Quantum meruit is an equitable remedy that does not arise out of a contract but is instead independent of it. Vortt Exploration Co. v. Chevron U.S.A., Inc., 787 S.W.2d 942, 944 (Tex.1990); Arias v. Brookstone, L.P., 265 S.W.3d 459, 469 (Tex.App.-Houston [1st Dist.] 2007, pet. denied). A party generally cannot recover under quantum meruit when there is a valid contract covering the services or materials furnished. In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 740 (Tex.2005) (orig. proceeding); Arias, 265 S.W.3d at 469 (holding that when contract covering services and materials in question exists, party cannot recover in quantum meruit unless applicable exception to general rule applies).
Here, we have already held that H20 Solutions is bound by its judicial admission that it completed its work on the Properties pursuant to a contract with the B & R Entities and that the trial court appropriately rendered summary judgment on H20 Solutions’ breach of contract claim on this basis. Because a valid contract covers the services in question, H20 Solutions cannot recover in quantum meruit, and there is no need to remand this claim to the trial court for any further proceedings. See In re Kellogg Brown & Root, 166 S.W.3d at 740; Arias, 265 S.W.3d at 469.

B. Fraud

In its summary judgment response, H20 Solutions argued that its fraud claim was “based on PM Realty’s fraud in inducing H20 into signing the LSSAs by misrepresentations and subsequent forgery of Purchase Orders to complete the LSSA contracts.” 9
One of the elements that a plaintiff must prove to establish a fraudulent inducement claim is that it actually and justifiably relied on the alleged misrepresentations to suffer injury. DRC Parts & Accessories, L.L.C. v. VM Motori, S.P.A., 112 S.W.3d 854, 858 (Tex.App.-Houston [14th Dist.] 2003, pet. denied); see also Haase v. Glaz-ner, 62 S.W.3d 795, 798-99 (Tex.2001) (“That is, with a fraudulent inducement claim, the elements of fraud must be established as they relate to an agreement between the parties.”). Reliance upon an oral representation that is directly contradicted by the express, unambiguous terms of a written agreement between the parties is not justified as a matter of law. *625DRC Parts & Accessories, 112 S.W.3d at 858.
H20 Solutions has not, at any stage in the litigation, including on appeal, identified the specific misrepresentations by PM Realty that, it contends, fraudulently induced it to enter into a contract. To the extent H20 Solutions claims that PM Realty misrepresented that it owned the Properties and that it would be responsible for paying H20 Solutions, the express terms of the LSSAs clearly state that the B & R Entities own the Properties, that PM Realty is the agent of the B & R Entities, and that PM Realty, as the agent, assumes no liability for payments under the contract. Thus, any alleged misrepresentations concerning these issues are contradicted by the express terms of the contract and cannot form the basis of H20 Solutions’ fraudulent inducement claim. See id; see also DeClaire v. G & B Mein-tosh Family Ltd P’ship, 260 S.W.3d 34, 46-47 (Tex.App.-Houston [1st Dist.] 2008, no pet.) (holding same). To the extent it claims that Greeson made an actionable misrepresentation when she told Burk that signing the LSSAs was a “mere formality” and was necessary to receive payment and that this statement induced H20 Solutions to sign the LSSAs, even though it had already entered into an oral contract with PM Realty, we again note that the “prevailing rule” is that “a party who enters into a written contract while relying on a contrary oral agreement does so at its peril and is not rewarded with a claim for fraudulent inducement when the other party seeks to invoke its rights under the contract.” DRC Parts & Accessories, 112 S.W.3d at 859.
We conclude that H20 Solutions has not demonstrated that a material fact issue exists with respect to its fraud claim, and, therefore, the trial court correctly rendered summary judgment on this claim.

C. Negligent Misrepresentation

H20 Solutions lastly states that the trial court improperly rendered summary judgment on its negligent misrepresentation claim. PM Realty points out that it did not move for summary judgment on this claim and that, in fact, H20 Solutions non-suited this claim after the trial court rendered summary judgment. H20 Solutions provides no argument or authorities supporting its contention that this claim should be considered by a fact finder on remand. See Univ. of Tex. Med Branch at Galveston v. Estate of Blackmon ex rel. Shultz, 195 S.W.3d 98, 99 (Tex.2006) (per curiam) (“[T]he nonsuit extinguishes a case or controversy from ‘the moment the motion is filed’ ....”) (citing Shadowbrook Apartments v. Abu-Ahmad, 783 S.W.2d 210, 211 (Tex.1990) (per curiam)).
Conclusion
We affirm the judgment of the trial court.

. The settlement agreement defined "Releas-ees” as B & R 1100 NASA Parkway Owner, LP, B & R 1100 NASA Parkway Owner, GP, Inc., B & R 1110 NASA Parkway Owner, LP, B & R 1110 NASA Parkway Owner, GP, Inc., and Bresler & Reiner, Inc. and their respective partners, affiliates, employees, officers, and directors.” PM Realty was not included in the definition of "Releasees.”


. H20 Solutions later amended its petition one further time to assert claims for breach of contract, fraud, promissory estoppel, quantum meruit, negligent misrepresentation, and theft of services against PM Realty and Provident Investor Group. As a result of the earlier settlement agreement, H20 Solutions asserted no claims against the B & R Entities in this petition.


. PM Realty identified these instances as: (1) and (2) Burk’s affidavits supporting H20 Solutions’ mechanic's and materialman’s liens against PM Realty, in which he admitted that H20 Solutions entered into an agreement with the B & R Entities; (3) Burk’s affidavit supplied in a summary judgment proceeding against the B & R Entities, in which he admitted that H20 Solutions performed the work at the Properties pursuant to a contract with the B & R Entities; and (4) the settlement agreement between H20 Solutions and the B & R Entities.


. In asserting this tortious interference claim, H20 Solutions alleged:
Plaintiff had a valid contract with Defendants, B & R 1100 LP, B & R 1100 GP, B & R 1110 LP, and B & R 1110 GP for the Projects to furnish the services described above in Paragraph 11 of this petition. The contract or agreements for the Projects were negotiated and obtained for the owners of the Projects by and through their authorized agent PM REALTY. The Defendant PM Realty willfully and intentionally interfered with the contract ....


. We address the effect of H20 Solutions’ judicial admissions on its quantum meruit claim separately below.


. H20 Solutions also argues that PM Realty did not meet the authentication predicate because "a party may not authenticate a document as a business record where ‘the method or circumstances of preparation indicate lack of trustworthiness’ ” and cites Rule 902(10) for this proposition. Trustworthiness of the document is not a consideration when determining whether a document has been properly authenticated under Rules 901 or 902(10). See Tex.R. Evid. 901, 902(10). Instead, it is a consideration when trying to admit a business record under the business-records exception to the hearsay rule. See Tex.R. Evid. 803(6) (providing that business records fall under exception to hearsay rule "unless the source of information or the methods or circumstances of preparation indicate lack of trustworthiness”). Authenticity of a document and admissibility of that document under an exception to the hearsay rule are separate inquiries. H20 Solutions does not contend that the LSSAs constitute inadmissible hearsay.


. We also note that H20 Solutions itself attached Exhibit E — the LSSA, with an attached purchase order, concerning 1100 NASA Parkway — as an exhibit to its June 10, 2010 motion for partial summary judgment filed against the B & R 1100 Entities.


. On appeal, H20 Solutions does not challenge the trial court rendition of summary judgment on its promissory estoppel and theft of services claims.


. H20 Solutions’ fourth amended petition alleges the following with respect to the fraud claim:
Defendant PM REALTY made representations to the Plaintiff which were material and false. When PM REALTY made the representations, PM REALTY knew the representations were false, or made the representations recklessly, as a positive assertion, and without knowledge of its truth. PM REALTY made the representations with the intent that the Plaintiff act on the representations. The Plaintiff acted on the representations which caused the Plaintiff injury.
H20 Solutions did not allege fraudulent inducement in its fourth amended petition.